UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6608



MARK WILLIAM COLE,

                                              Petitioner - Appellant,

          versus


LONNIE    M.   SAUNDERS,       Warden,   Augusta
Correctional Center,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-395-7)


Submitted:   August 27, 2002              Decided:   September 6, 2002


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT & WATSON, P.L.C., Richmond,
Virginia, for Appellant. Donald Eldridge Jeffrey, III, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark William Cole seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Cole has not

made a substantial showing of the denial of a constitutional right.

See Cole v. Saunders, No. CA-01-395-7 (W.D. Va. Mar. 27, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2